Citation Nr: 1503875	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  06-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel







INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This matter was remanded in February 2010 and October 2011 for further development.  In October 2012, the Board denied the claim.  The Veteran thereafter appealed the matter to the United States Court of Appeals for Veterans Claims (Court), and in a Memorandum Decision dated in December 2013, the Court vacated and remanded the Board's October 2012 decision.

Most recently, in a May 2014 Board decision, the claim was remanded for further evidentiary development.  As will be detailed below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an October 2014 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran recently submitted additional evidence directly to the Board.  He also submitted a written waiver of local consideration of this evidence at that time.  This waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).


FINDING OF FACT

The Veteran did not incur hepatitis C as a result of VA treatment due to carelessness, negligence, lack of proper skill, error in judgment, or some other incident of fault on the part of VA, or as a result of an event that was not reasonably foreseeable.
CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for hepatitis C have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

In an August 2005 letter, the Veteran was provided full notice regarding his claim of entitlement to compensation under 38 U.S.C.A. § 1151 in accordance with the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notably, any notice defects did not result in prejudice or affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Rather, the Veteran has had multiple opportunities to submit and identify evidence; he has had a meaningful opportunity to participate effectively in the processing of his claim by VA.

VA has also made all reasonable efforts to assist the Veteran in the development of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's relevant service and VA treatment records have been obtained, to the extent possible.  As noted in the May 2014 Board Remand, the Court previously found that there appeared to be outstanding medical records relevant to the Veteran's claim.  Specifically, the Board had previously requested records from the Birmingham VA Medical Center (VAMC) beginning in 1971; however, the VAMC sent only those medical records dated from 1992 and did not indicate whether additional records exist or whether efforts to obtain them would be futile.  See 38 U.S.C.A. § 5103A(b).  Accordingly, pursuant to the May 2014 Board Remand, the Veteran's treatment records dating from 1971 to 1992 were again requested from the Birmingham VAMC.  In August 2014, the Birmingham VAMC sent duplicate treatment records dating from 1971 to 1992.  In an accompanying August 2014 memorandum, the VAMC indicated that these records were the only records available for the Veteran for the requested dates.  The Veteran was notified of the unavailability of any additional records in the October 2014 SSOC.

To this end, the Board recognizes that VA has a heightened duty to assist the Veteran in the obtainment of records which could help to substantiate his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the Court has held that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  Accordingly, in light of the findings set forth above, the Board concludes that there is no reasonable possibility that further inquiry would assist the Veteran.  Moreover, the Veteran has been accorded the opportunity to provide such records himself.  Therefore, VA has no further duty to him with respect to obtaining these records.

The Board notes that the VA did not provide the Veteran with a VA examination for the purposes of determining the etiology of his hepatitis C.  In light of the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board feels that an examination is not required.  McLendon provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are not met in this case as the evidence of record fails to suggest that hepatitis C, first reported many years post service, had its onset in service or is otherwise related thereto.

The prior remand directives were substantially completed, and there is no additional notice or assistance that would be reasonably likely to aid in substantiating the claim on appeal.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Sanders, 487 F.3d 881.

II. Analysis

In pertinent part, 38 U.S.C.A. § 1151 reads as follows:  "(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was (A) careless, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

Effective September 2, 2004, the regulations pertaining to claims for compensation pursuant to 38 U.S.C. § 1151 filed on or after October 1, 1997 (such as this case, in which the Veteran's § 1151 claim was filed in April 2006) were amended.  See 69 Fed. Reg. 46,426 (Aug. 3 2004) (codified as amended at 38 C.F.R. § 3.361).  Those regulations largely implemented the provisions of 38 U.S.C.A. § 1151.

(i.)  Additional disability - In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

(ii.)  Carelessness, negligence, etc. - To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  See 38 C.F.R. § 3.361(d)(1).

(iii.)  Foreseeability - Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d).

In this matter, the Veteran asserts entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for hepatitis C as a result of a blood transfusion, which he argues was performed at the VA medical center (VAMC) in Birmingham, Alabama, in March 1970.  See, e.g., the Veteran's notice of disagreement (NOD) dated August 2001.  In an October 2001 report of contact, the Veteran indicated that, in 1971, the Red Cross told him that he could not give blood because he had hepatitis C.  He further contends that he was diagnosed with hepatitis C in 1989, while being treated by the VA.  In support of his claim, the Veteran submitted two lay affidavits.  The first affidavit is from his ex-spouse, A.S., and the other is from a friend, W.P.  Both affiants state that they visited the Veteran in the hospital on March 2, 1970, while the Veteran was receiving a blood transfusion.

The treatment records reflect that the Veteran was admitted to the hospital in February 1970 with a four month history of draining rectal lesion.  There was no history of constipation, bloody stools, or tuberculosis.  Physical examination revealed a classical fistula in ano in the posterior area of the anus.  The Veteran underwent a fistulotomy on March 2, 1970.  The surgery was performed without complications under general anesthesia.  He was discharged on March 4, 1970.  The operative report reflects that blood loss was minimal and that the Veteran tolerated the procedure well.  There is no indication that the Veteran underwent a blood transfusion.

The first post-service VA outpatient treatment records are dated September 1992, when the Veteran sought treatment for blood in his stool.  He underwent a flexible sigmoidoscopy.  He was diagnosed with multiple focal ulcerations of the sigmoid colon.  Records also indicate that the Veteran wanted to take the HIV test because he had risk factors (including homosexual sexual contact in approximately 1987).  Treatment records dated September 1992 through October 1995 fail to reflect a diagnosis of hepatitis C.  The Veteran was diagnosed as HIV positive in March 2001.  Risk factors included sex with multiple partners, including prostitutes and crack cocaine users.  At that time, the Veteran still had not been diagnosed with hepatitis C.  The Board notes that a positive HIV diagnosis is a risk factor for hepatitis C.

The Board observes that the Veteran, his ex-spouse, and his friend, W.P., are competent to render testimony regarding things that they observed (such as, the Veteran undergoing a blood transfusion).  In this regard, such lay evidence may not be rejected solely due to the absence of contemporaneous medical evidence; however, this circumstance may be considered along with the other evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that a witness's credibility may be impeached by a showing of interest, bias, or inconsistent statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that a witness's interest in the outcome may affect the credibility of testimony and may be considered together with other evidence).  Crucially, the Board finds that this lay evidence, dated March 2002 (32 years after service), is less probative than the operative report and the hospital discharge report, which are contemporaneous with service.  These reports not only fail to reflect that the Veteran underwent a blood transfusion; but they specifically state that "blood loss was minimal," there were no complications, and the Veteran tolerated the procedure well.  Consequently, the contemporaneous records fail to reflect any basis for an alleged blood transplant.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder."); United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) ("[Fact finders] may properly use their common sense and evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings." (internal quotations omitted)); see also Rucker, 10 Vet. App. at 73.  While the Board acknowledges the competent and credible testimony of the affiants, it finds that its remoteness to service makes it less probative than the contemporaneous treatment records.  The Board lends more weight to these records.

The Board finds one aspect of the Veteran's statements to be not credible.  Specifically, the Veteran contends that the Red Cross told him (in 1971) that he could not give blood because he had hepatitis C.  The Board notes that the hepatitis C virus was not even discovered until the 1980s; it was not properly identified until 1989; and the screening process that made it possible to detect the hepatitis C virus in blood samples was not developed until 1991.
Finally, the Board finds that even if the Veteran had undergone a blood transfusion and had incurred the hepatitis C virus as a result of the blood transfusion, he still has not provided any evidence that this constituted carelessness, negligence, lack of proper skill, error in judgment or similar fault on the part of VA in furnishing care.  As noted above, the hepatitis C virus was not discovered for many years after the Veteran's alleged blood transfusion, and the screening process that made it possible to detect the hepatitis C virus in blood samples was not developed until 1991.  Consequently, there was no way for the VA to have known that administering a blood transfusion carried the risk of transmitting the hepatitis C virus.

In the absence of any findings attributable to hepatitis C in service or for decades after service, and in the absence of a competent medical opinion linking hepatitis C to an alleged blood transfusion, and in the presence of other hepatitis C risk factors (positive for HIV), the Board finds that the preponderance of the evidence weighs against the claim.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for compensation under 38 U.S.C.A. § 1151 for hepatitis C must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to compensation for hepatitis C under 38 U.S.C.A. § 1151 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


